Mr. Chief Justice Brantly:
I concur in the reversal of the judgment for the reasons stated by Mr. Justice Hurly in the majority opinion. I am of the opinion, however, that there was not sufficient evidence to require the submission of the case to the jury.
From the nature of this class of cases, as abundantly appears from the authorities cited in the original opinion, there must be some expert testimony tending to show- that the *469diagnosis made and course of treatment adopted by the attending physician were negligent and unskillful, and also that they were the proximate cause of the injury or death which is the basis of the action. The excerpts quoted from the testimony of Drs. Sullivan and Matthews—and these constituted all the evidence on the subject—not only do not tend to show that the defendants were guilty of negligence in failing to use the X-ray machine in making their diagnosis, but do not tend in any way to establish that this failure resulted in the death of Currier. On the contrary, the testimony of defendants’ witnesses, which was not contradicted, . was that, even if the X-ray machine had been used and the impacted fracture discovered, the course of treatment adopted from the first should have been the same. Besides, no expert witness expressed the opinion that the course of treatment adopted caused the septic condition which resulted in Currier’s death. For these reasons, I think the court should have granted a nonsuit as to all of the defendants.